Citation Nr: 0122302	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  94-48 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral degenerative disc disease.

2.  Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.

3.  Entitlement to a compensable evaluation for a right 
shoulder disability.

4.  Entitlement to a compensable evaluation for a left 
shoulder disability.

5.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome.

6.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome.

7.  Entitlement to a compensable evaluation for bilateral pes 
planus.

8.  Entitlement to a compensable evaluation for allergic 
rhinitis.

9.  Entitlement to a compensable evaluation for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968, from January 1975 to February 1976 and from 
January 1978 to January 1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating decision granted 
service connection for the disabilities listed on the front 
page of this decision, effective February 1, 1993, the day 
following separation from service.

This claim first came before the Board May 1999.  It was 
remanded for additional development and adjudicative action.  
It once more came before the Board in February 2001.  It was 
remanded at that time for a travel board hearing.  The 
veteran presented testimony before the undersigned at a 
personal hearing on June 4, 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Throughout the period since the effective date of the 
grant of service connection, intervertebral disc syndrome has 
been manifested by mild, subjective symptoms, not verifiable 
on actual physical examination.

3.  During the period from February 1, 1993 to November 6, 
1996 the veteran's bipolar disorder was manifested by 
moderate symptomatology.

4.  Since November 7, 1996, the veteran's bipolar disorder 
has been manifested by circumstantial speech and constricted 
affect.

5.  Throughout the period since the effective date of the 
grant of service connection, the right shoulder disability 
has been manifested by functional impairment due to pain with 
the ability to raise the arm above shoulder level.

6.  Throughout the period since the effective date of the 
grant of service connection the left shoulder disability is 
productive of functional impairment due to pain with the 
ability to raise the arm above shoulder level.

7.  Throughout the period since the effective date of the 
grant of service connection right knee disability has been 
productive of functional impairment due to pain without 
subluxation, instability or a compensable level of limitation 
of motion.

8.  Throughout the period since the effective date of the 
grant of service connection the left knee disability is 
productive of functional impairment due to pain without 
subluxation, instability, or a compensable level of 
limitation of motion.

9.  Throughout the period since the effective date of the 
grant of service connection veteran's rhinitis is manifested 
by bilateral inferior turbinate hypertrophy and dry crusting.

10.  The veteran's irritable bowel syndrome is manifested by 
mild disturbances of bowel function with occasional episodes 
of abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for intervertebral disc syndrome have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for bipolar disorder, for the period from February 1, 1993 to 
November 6, 1996, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.132, Diagnostic Code 9432 (1996).

3.  The criteria for an evaluation of 50 percent for bipolar 
disorder, for the period after November 6, 1996 are met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2000).

4.  The criteria for an evaluation of 10 percent for a right 
shoulder disability have been met for the period since the 
effective date of the grant of service connection.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5024 (2000).

5.  The criteria for an evaluation of 10 percent for a left 
shoulder disability have been met for the period since the 
effective date of the grant of service connection.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5024.

6.  The criteria for an evaluation of 10 percent for a right 
knee disability have been met for the period since the 
effective date of the grant of service connection.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5260 (2000).

7.  The criteria for an evaluation of 10 percent for a left 
knee disability have been met for the period for the period 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5260.

8.  The criteria for a compensable evaluation for allergic 
rhinitis are not met at any time since the effective date of 
the grant of service connection.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.97, Diagnostic Codes 
6501, 6522 (1996, 2000).

9.  The criteria for a 10 percent disability evaluation for 
irritable bowel syndrome have been met for the period since 
the effective date of the grant of service connection.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.114 Diagnostic Code 7319 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  38 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations that contain the criteria for higher evaluations 
for the disabilities at issue, and has, by information 
contained in letters, rating actions, the statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claims throughout 
the procedural course of the claims process.  Similarly, 
these matters were discussed at his hearing before the 
undersigned in June 2001.

There are no reported outstanding medical records, and the 
veteran has been afforded necessary examinations.

The veteran and his representative have been afforded the 
opportunity for a hearing, and to present argument and 
evidence since the adoption of the VCAA.  The implementing 
regulations became effective after the veteran's hearing and 
review by his representative.  The implementing regulations 
merely provide procedures for carrying out the act, define 
terms used in the act, and do not in any significant way 
expand the rights given to veterans in the act.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim(s) anew in light of the newly published regulations 
found at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326), or without first affording the veteran opportunity to 
respond specific to the new regulatory language.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") issued a decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), where it 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral degenerative disc disease.

Service connection for lumbosacral degenerative disc disease 
was granted via a rating decision of April 1994.  An 
evaluation of 20 percent was assigned.  The veteran entered a 
notice of disagreement with this initial rating and has 
perfected his appeal.

A review of the veteran's service medical records shows he 
had been treated for chronic low back pain without specific 
injuries since 1982.  He had a history of bilateral radicular 
symptoms to the buttocks and thighs.  A computed tomography 
(CT) scan in 1989 showed disc bulges at L4-5 and L5-S1.  A 
magnetic resonance imaging study (MRI) in September 1992 
showed degenerative disc disease at L1-2 and L3-4 without 
disc herniation.

A review of the pertinent post service evidence of record 
shows the veteran underwent VA examination in August 1993.  
Examination showed the veteran complaining of chronic back 
problems with pain and numbness in the thighs and buttocks.  
On examination the back was straight.  There was no 
tenderness.  There was no finding of muscle spasm.  Range of 
motion was forward flexion with fingers midway between the 
knees and ankles.  It was indicated that there was poor 
hyperextension, poor rotary motion and poor lateral motion.  
Deep tendon reflexes were brisk and active.  X-ray 
examination showed disc space narrowing at L1-2, L3-4 and 
mild sclerotic and osteophytic changes.

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that he had daily pain 
that was constant and varied in intensity depending on 
activity.  He reported that on some days it was very painful 
for him to straighten up after bending over.  He stated that 
he took Votaren twice a day and used physical therapy and 
heat for relief.  He reported numbness in the lower 
extremities.  He also reported that activities such as 
lifting his children caused aggravation.

On VA examination in September 1996 the veteran complained of 
some burning in the left buttock without any clear radiation 
in the sacral area.  The burning he described was in the 
distribution of approximately S2 or 3 nerve roots.  He 
described minimal tenderness over the paravertebral muscles 
bilaterally in the mid-lumbar area which he said occasionally 
radiated upwards into the region of both trapezii.  These 
complaints were not substantiated with findings at the time 
of the examination.  

VA outpatient treatment records, dated in August 1995, show 
the veteran complaining of constant low back pain with 
spasms.  He reported that sitting and sleeping for long 
periods of time aggravated the condition.

The report of a VA examination, conducted in April 2000, 
shows the veteran complaining of low back pain while driving 
a car.  He also reported pain with increasing intra-abdominal 
pressure such as coughing, sneezing, or bowel movements.  
Physical examination showed that he stood erect, was able to 
stand on his heels and toes, and was able to go into a full 
squat and to rise from a full squat.  He was able to flex his 
spine reaching with his fingertips to the floor.  He was able 
to hyperextend and laterally flex without discomfort.  He had 
no tenderness in his back.  

Straight leg raise test was normal in both the sitting and 
supine positions.  Tendon reflexes were intact.  There was no 
weakness.  There was tightness of the hamstrings.  X-ray 
examination showed some narrowing of the intervertebral disc 
spaces.  The diagnosis was chronic low back pain.  The 
examiner noted that his orthopedic examination was perfectly 
normal and that the disability would be based purely on 
subjective complaints that could not be substantiated by 
physical examination.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated that he 
experiences constant pain due to his back disability.  He 
reported taking pain medication about once a month for a day 
or two.  He reported difficulty when driving a car long 
distances.  He stated that although he is able to bend over, 
there is no in between, he is either erect or bent over at 45 
degrees.  

The veteran's degenerative disc disease of the lumbosacral 
spine is currently evaluated under Diagnostic Code 5293.  
Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a non-compensable rating when it is postoperative 
and cured.  A 10 percent evaluation is assigned when it is 
mild.  A 20 percent evaluation is warranted when the 
intervertebral disc syndrome is moderate with recurring 
attacks.  A 40 percent evaluation is assigned when there are 
severe symptoms with recurring attacks and intermittent 
relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Diagnostic Code 5295 provides a zero percent rating 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

His symptomatology does not meet the criteria for a higher 
evaluation under any of the rating codes for low back 
disorders.  He has been shown to have a full range of motion 
on recent examination with no evidence of tenderness or 
spasm.  On earlier examinations he had only slight limitation 
of motion.  As noted by the examiner on the recent 
examination, all of the veteran's complaints regarding this 
disability are of a subjective nature.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2000) pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id., 8 Vet. App at 
207.  Examinations have shown that the veteran is able to 
achieve a full or nearly full range of motion without 
objective evidence of functional impairment.  In fact, the 
veteran's symptoms have been described as purely subjective.

The veteran has testified to symptoms involving occasional 
exacerbations, pain, and difficulty when sitting in one 
position for long periods.  While he has reported continuous 
pain, he has also testified that he is able to function 
without pain medications, except for relatively short periods 
of exacerbation.  

The record does not contain objective evidence which would 
substantiate a finding of a severe condition with recurring 
attacks, as would be necessary for a higher evaluation under 
Diagnostic Code 5293.  The veteran has not been shown to have 
received treatment for recurring attacks of intervertebral 
disc syndrome.  Straight leg raising has been negative, his 
reflexes have been intact, and there have been few, if any, 
findings of neurologic abnormality.  Therefore the Board 
concludes that the veteran has not met the criteria for an 
evaluation in excess of 20 percent at any time since the 
effective date of service connection.


2.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 30 percent disabling.

Entitlement to service connection for anxiety disorder was 
granted via a rating decision of February 1996.  An 
evaluation of noncompensable was assigned.  A rating decision 
of July 2000 increased this evaluation to 30 percent for the 
entire period of service connection and changed the rating 
code to bipolar disorder.

A review of the veteran's service medical records shows that 
he underwent mental health treatments while inservice related 
to legal difficulties.  On VA examination, conducted in 
August 1993, he gave a history of difficulties inservice 
dealing with being passed over for promotion and legal 
difficulties.  He denied problems with depression at the time 
of examination.  Mental status examination described him as 
appropriately dressed and groomed, cooperative, with no 
bizarre mannerisms or unusual behaviors.  He was alert and 
oriented with intact intellectual functioning and clear 
sensorium.  His affect was full range and appropriate and his 
mood was euthymic.  Contact with reality was unimpaired and 
there was no evidence of paranoid or grandiose delusions or 
looseness of associations.  The examiner commented that the 
veteran underwent emotional turmoil three years prior to 
examination, but that at the time of examination he did not 
meet the criteria for major depression or an adjustment 
disorder.  The examiner made no Axis I or II diagnosis.

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that he experienced 
anxiety and depression, and that he was on medication.  

Records of the veteran's private Licensed Clinical Social 
Worker, dated in March 1995, show he was first diagnosed with 
major depressive disorder three years prior.

Records from Dr. Fisher, dated in September 1995, show the 
veteran with a history of sexual acting out, secondary to 
panic and anxiety.  His diagnosis was noted to be depressive 
disorder, resolved; and generalized anxiety disorder.  

Vet Center records, which are undated, but which were 
submitted in February 1996, show the veteran noted to have 
problems with depression and anxiety.  His Global Assessment 
of Functioning (GAF) was noted to be 47 on intake and 56 on 
case closing.

The report of a VA examination, conducted in September 1996, 
shows the veteran complaining of an inability to sit still, 
stating he cannot read and he feels tense.  He reported 
having been on various medications with unpleasant effects.  
He stated that he did not eat until his body reminded him.  
He denied suicidal plans, but reported some passing thoughts 
in the past.  He reported difficulty concentrating.  The 
examiner noted after the interview that the veteran did not 
present a clear set of symptoms diagnostic of a specific 
psychiatric disorder.  He stated that he could find no Axis I 
disorder fully presented currently.

Records from VAMC Palo Alto from June 1994 to June 1999 show 
the veteran reporting symptoms of anxiety and panic disorder.  
An evaluation conducted in January 1997 shows an opinion that 
circumstances of service did not provoke the prior panic 
attacks, and symptoms reported did not really correspond to 
an existent Axis I disorder.  Counseling options were 
discussed with the veteran.  Notes from May 1997 show an 
impression of generalized anxiety disorder with anxiety 
attacks.  There was a discussion of stress related to making 
court appearances relative to his conviction in service, 
going to school, loss of job opportunities because of his 
legal conviction, anxiety about his current relationship with 
his own daughters and responding to questions raised about 
his current relationship.

The report of a VA examination, conducted in April 2000, 
shows the veteran with current complaints regarding his sense 
of self-worth.  

Mental status examination showed his speech was pressured.  
He complained about racing thoughts.  He was constantly in 
movement, and he complained of feeling tense all the time.  
He was circumstantial, tangential, and talkative.  At times 
his speech became more pressured and increased in volume.  He 
was alert and oriented.  Short term memory was good for three 
out of four items after three minutes.  Long term memory was 
superficially intact.  He did serial 7's without error, 
although his voice became louder while he was doing them, and 
he was more precise in speaking.  He denied auditory or 
visual hallucinations, although he said that sometimes he saw 
shadows out of the corner of his eye.  Affect was 
constricted.  He described his mood as "tense, very, very 
tense.  I'm afraid that that is my norm."  He denied a 
history of suicide attempt or suicidal ideation.  He denied 
difficulty falling asleep or staying asleep, although he 
talked about needing less sleep than other people.  He 
complained of feeling restless, on edge, having difficulty 
concentrating.  He stated that he had racing thoughts, 
increased energy, grandiosity, impulsive behavior, and a 
history of excessive involvement in pleasurable activities 
that have a high potential for painful consequences.

The examiner noted that although the veteran told him he was 
depressed, and the treatment notes were replete with 
references to depression, he said that these are limited to 
periods that come and go, when he feels heavy.  He also spoke 
about periods of vague anxiety which appeared to be related 
to fear of loss of control.  The examiner noted that he had 
carefully reviewed the complete record.  Diagnosis was 
bipolar disorder not otherwise specified.  The diagnostic 
analysis noted that the veteran continues to have symptoms of 
decreased concentration, pressured speech, tangentiality, and 
circumstantiality.  GAF was estimated to be 60 due to 
circumstantial speech.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated he 
experiences episodes of mania where he acts like he is on 
speed.  He stated that he talked fast, thought fast, and 
could not slow down.  He also reported periods of depression 
and sadness with episodes of crying.  

In its rating decision of July 2000, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9432.  Under DC 9432, a 
30 percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2000).

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including bipolar 
disorder.  61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. § 
4.130).  Because the appellant's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
appellant.  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  In part, the General Counsel held that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion 
is binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 14.507 (2000).

Prior to November 1996, bipolar disorder was evaluated using 
different criteria than that currently mandated as the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.125, Diagnostic Code 9432 (1996).  Before November 7, 1996, 
the General Rating Formula for Psychotic Disorders read as 
follows:

100 percent; Active psychotic 
manifestations of such extent, severity, 
depth, persistence or bizarreness as to 
produce total social and industrial 
incapacity.

70 percent; lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability.

50 percent; Considerable impairment of 
social and industrial adaptability.

30 percent; definite impairment of social 
and industrial adaptability.

38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).

Words such as "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Before November 7, 1996, VA regulations provided that social 
inadaptability was to be evaluated only as it affected 
industrial adaptability.  Applicable regulation further 
provided that the principle of social and industrial 
inadaptability as the basic criterion for rating disability 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affected economic adjustment, i.e., 
which produced impairment of earning capacity.  38 C.F.R. § 
4.129 (1996).  It was further provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

As discussed above, pursuant to Karnas, supra, the Board must 
evaluate the appellant's service-connected bipolar disorder 
under both the former and revised rating criteria.  See 
VAOPGCPREC 3-2000.

The Board notes that the veteran's GAF on his most recent 
examination was noted to be 60.  A GAF of 60 indicates 
moderate symptoms or moderate difficulty.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) [observing that GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the DSM-IV.  GAF scores ranging between 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the new term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the BVA to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment to meet the 38 U.S.C.A. 
§ 7104(d)(1) "reasons and bases" requirement.  Then, in a 
November 9, 1993, precedent opinion VA General Counsel 
concluded that "definite" meant "distinct, unambiguous, 
and moderately large in degree" and was a degree of social 
and industrial inadaptability that is "more than moderate 
but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 
4753 (1994).  The Board, is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

The Board concludes that the veteran's most recent 
examination must serve as the most convincing piece of 
evidence regarding his condition during the period of the 
appeal.  Earlier examination reports showed no Axis I 
diagnosis.  Some other evidence pointed to an ongoing 
psychiatric disorder, however, that evidence does not 
indicate that his condition was more severe between the 
effective date of service connection and the date of the most 
recent examination.

The Board concludes that the veteran's current bipolar 
disorder is manifested by periods of mania and depression, 
with anxiety also present.  Records indicate that the veteran 
is engaged successfully in a long term relationship.  He 
cares for his children under a joint custody arrangement, he 
has vocationally rehabilitated himself, learning a new trade, 
and he is employed.  The Board concludes that the evidence 
shows a moderate level of disability, which supports the 
finding of definite impairment during the period from 
February 1, 1993 to the inception of the new rating criteria.  
The evidence of record will not support a finding of 
considerable impairment of social and industrial impairment.  
Such a finding is consistent with the GAF score reflecting 
moderate impairment during this period.

Regarding the period from November 7, 1996 onwards, the Board 
concludes that the new rating criteria are more favorable to 
the veteran.  The report of the most recent examination noted 
findings of circumstantial and tangential speech, and 
constricted affect.  The new rating criteria provide for a 50 
percent evaluation for a disorder manifested by occupational 
and social impairment due to such symptoms as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech.  The Board concludes that the findings on the most 
recent examination provide a basis for an increased 
evaluation of 50 percent under the new rating criteria from 
November 7, 1996 onwards.  The evidence will not support an 
evaluation in excess of 50 percent, as there is no evidence 
that the veteran's disability is characterized by the 
criteria contemplated by a 70 percent evaluation; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


3.  Entitlement to a compensable, evaluation for bilateral 
shoulder disabilities.

Entitlement to service connection for a right shoulder 
disability was granted via a rating decision of April 1994.  
An evaluation of noncompensable was assigned.  Entitlement to 
service connection for a left shoulder disability was granted 
via a rating decision of April 1997.  An evaluation of 
noncompensable was assigned.

A review of the veteran's service medical records shows that 
he was treated for recurrent right shoulder pain since 
November 1986.  Diagnosis was tendonitis with impingement 
syndrome.  Retirement examination noted pain and crepitus.

A review of the pertinent post service medical evidence shows 
that the veteran underwent VA examination in August 1993.  
Examination showed he had a complete range of motion.  He 
vigorously rotated and moved the shoulder with no finding of 
crepitus.  There was no loss of strength and no atrophy.  
There was no point tenderness.  It was indicated that no 
disability was detected.

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that his pain depends 
on his activity and that he has difficulty maintaining his 
hands in the correct position on a steering wheel for any 
length of time.  He reported difficulties working at or above 
the shoulder level, and that many home maintenance chores 
brought on pain.  

The report of a VA examination, conducted in August 1996, 
shows the veteran complaining of intermittent right shoulder 
pain anteriorly which was aggravated by external rotation and 
flexion of the humerus anteriorly.  Examination showed 
tenderness over the medial head of the biceps tendon over the 
anterior portion of the joint capsule on deep palpation, 
which was moderate.  It was noted that X-ray examination of 
the right shoulder, conducted in June 1996 showed minimal 
sclerosis at the site of the rotator cuff and at the humeral 
head.  There was no other evidence of fracture, subluxation 
or dislocations.  His range of motion was forward flexion of 
the humerus to 160 degrees and backward extension of 45 
degrees.  Rotation was full to 90 degrees in either 
direction.  Abduction was normal to 160 degrees with some 
onset of right shoulder pain.  Adduction was normal.  A 
diagnosis of biceps tendinitis currently very well controlled 
was entered and it was further noted that the veteran tended 
to exaggerate the severity of his symptoms.

The report of a VA examination, conducted in February 1997, 
shows the veteran complaining of chronic achiness in his left 
shoulder.  He reported that after heavy activity the pain 
would be severe and like a toothache.  This occurs for one-
week periods and is chronically troublesome.  Physical 
examination showed some tenderness anteriorly along the 
deltoid margin.  There was no posterior tenderness.  He had 
170 degrees of abduction, 140 degrees of flexion, 60 degrees 
of extension, 90 degrees of external rotation, and 90 degrees 
of internal rotation.  X-ray examination of the left shoulder 
was within normal limits.  The diagnosis was left shoulder 
injury, probably soft tissue, with impingement syndrome.

The report of a VA examination, conducted in April 2000, 
shows the veteran complaining supraclavicular pain in his 
shoulders and trapezii and pain on the medial aspect of the 
left scapula when working in the garden.  Tenderness was 
elicited along the medial border of the left scapula in the 
suprascapular area of the trapezius muscles bilaterally, 
where he complained of tightness but not pain.  He had a full 
range of motion of the shoulders.  There was tenderness over 
the right long head of the biceps, negative impingement sign, 
and full flexion and abduction.  X-ray examination was 
normal.  The diagnosis was bilateral shoulder pain with 
tenderness over the long head of the biceps and treatment for 
bicipital tendinitis.  The examiner commented that this 
examination was perfectly normal and that the disability 
would be based purely on subjective complaints that could not 
be substantiated by physical examination.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated that he 
had difficulty keeping his hands in a stationary position, 
such as holding the steering wheel of his car.  He reported 
that he had difficulty throwing a ball overhand.  He 
complained of constant pain in his shoulders.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's bilateral shoulder disorder has been rated by 
utilizing Diagnostic Code 5024.  Under that diagnostic code, 
tenosynovitis is rated based on limitation of motion of the 
affected part, as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  Under that diagnostic code, the minimum rating is 
20 percent, and is assigned if limitation of motion of the 
arm on the major or minor side is to the shoulder level.

The Board has reviewed the entire record and finds that the 
veteran's bilateral shoulder disability, diagnosed as 
tendonitis and impingement syndrome, is manifested by 
subjective complaints of pain on motion, without abnormality 
demonstrated by X-ray, and without clinical findings of loss 
of muscle strength.  He does not have compensable limitation 
of motion under Diagnostic Code 5201.  However, as he does 
have some limitation of motion due to pain in each shoulder, 
he is properly rated at 10 percent under Diagnostic Code 5024 
for each shoulder.  See 38 C.F.R. § 4.59 (2000).

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  

Since the shoulder disability is rated on the basis of 
limitation of motion 38 C.F.R. §§ 4.40, 4.45 are for 
application.  DeLuca, Supra.  

In this case, the veteran's chief complaint is limited motion 
and painful motion when raising his arms above the shoulder 
level.  He has also reported some difficulty maintaining the 
same position with his arms for long periods of time.  No 
instability or loose motion has been found clinically, and 
there is no objective evidence that the veteran's shoulders 
have any limitation of motion.  The associated disability is 
adequately compensated by a 10 percent rating.  That code 
contemplates disability from limitation of motion due to pain 
associated with tendonitis.

The veteran's functional impairment as reported during 
testimony is not entirely consistent with the clinical 
findings.  In essence, the veteran retains functional use at 
least to shoulder level.  Above shoulder level, there are 
some subjective limitations.  The clinical findings and the 
testimony reflect that the overall functional impairment does 
not establish a restriction at shoulder level or below.  
Generally, the veteran's testimony is credible.  However, 
even accepting his statements as true, his reported 
impairment is no more than 10 percent disabling.

In sum, the veteran's actual limitation of motion and 
functional motion are each above shoulder level.  Therefore, 
a rating in excess of 10 percent is not warranted.  

4.  Entitlement to a compensable evaluation for bilateral 
retropatellar pain syndrome.

Entitlement to service connection for bilateral retropatellar 
pain syndrome was granted via a rating decision of April 
1993.  An evaluation of noncompensable was assigned.

A review of the veteran's service medical records shows that 
he was seen in April 1986 for a left knee injury.  He was 
noted to be a runner.  Diagnosis was mild maltracking kneecap 
and lateral iliotibial band problem.  In 1992 the veteran 
reported having bilateral knee pain for years.  A diagnosis 
of retropatellar pain syndrome was entered.  A bone scan of 
the knees showed increased uptake bilaterally.  On retirement 
examination it was indicated there was pain, crepitus and 
popping of the knees.

A review of the pertinent post service medical records shows 
the veteran underwent VA examination in August 1993.  He 
reported a history of bilateral knee pain.  Examination was 
essentially normal with a full range of motion, from 0-140 
degrees, bilaterally.  38 C.F.R. 4.71 (Plate II) (2000).  
There was no evidence of painful motion, laxity or effusion.  
There was a negative drawer sign.  X-ray examination was 
normal bilaterally.

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that his knees ache on 
any type of activity, and also with prolonged inactivity.  He 
stated that they feel better after they pop.  He stated that 
he has to keep shifting his weight when he stands.  He stated 
that he can no longer participate in sports and that he has 
experienced instances of locking.  He reported difficulty 
with long car rides.  He stated that he sometimes experiences 
swelling.  He stated that damp or cold weather increased his 
discomfort.

The report of a VA examination, conducted in April 2000, 
shows the veteran complaining of pain in his knees after 
walking for 15-20 minutes.  He reported no locking, giving 
way, instability or limitation of motion.  There were no 
signs of inflammatory arthritis.  Physical examination showed 
0-125 degrees flexion.  Medial and lateral collateral 
ligaments appeared to be intact.  

The cruciate ligaments appeared to be intact.  Lachman sign 
was negative, as was anterior drawer sign.  McMurray test was 
normal.  There was no localized tenderness in the knees, no 
swelling, no fluid, no instability, and no crepitus.  The 
patellae glided smoothly.  

The examiner commented that the veteran had a perfectly 
normal orthopedic examination.  He stated that the disability 
would be based purely on subjective complaints that could not 
be substantiated by physical examination.  X-ray examination 
was likewise normal.  The diagnosis was bilateral knee pain 
when walking with no locking, no giving way, and no 
instability.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated that he 
could not crouch down at work and instead had to lower 
himself on one knee.  He reported infrequent swelling of the 
knees.  He stated that he sometimes experienced painful 
popping.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Degenerative (traumatic) arthritis is addressed in Diagnostic 
Code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings are to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When limitation of the part 
affected is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5256, if knee ankylosis is extremely 
unfavorable, in flexion at an angle of 45 degrees or more, a 
60 percent rating is assignable; if the ankylosis is in 
flexion between 20 degrees and 45 degrees, 50 percent is 
assignable; if in flexion between 10 degrees and 20 degrees, 
40 percent is assignable.  Under other provisions, when at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, 30 percent is assignable.

Diagnostic Code 5257 provides for evaluation of other knee 
impairment with recurrent subluxation or instability.  When 
there is recurrent subluxation or lateral instability which 
is severe, 30 percent is assignable; when moderate, 20 
percent is assignable; or when slight, 10 percent is 
assignable.

When the semilunar cartilage is dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When the 
semilunar cartilage is removed but symptomatic, 10 percent is 
assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.  As noted above, sections 4.40, 4.45 provide that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The Court has held that the Board must consider 
and discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

In this case, the veteran's chief complaint is painful motion 
when walking or standing for long periods.  He has also 
reported some difficulty squatting and arising.  No 
instability, crepitus or arthritis has been found clinically, 
and there is no objective evidence that the veteran's knees 
have any limitation of motion.  The Board concludes that the 
veteran's bilateral knee disability warrants the assignment 
of a 10 percent evaluation for each knee due to functional 
loss attributable to pain.

The veteran's functional impairment as reported during 
testimony is not entirely consistent with the clinical 
findings.  In essence, the veteran retains functional use of 
both knees.  Generally, the veteran's testimony is credible.  
However, even accepting his statements as true, his reported 
impairment is no more than 10 percent disabling.


5.  Entitlement to a compensable evaluation for bilateral pes 
planus.

Entitlement to service connection for bilateral pes planus 
was granted via a rating decision of April 1994.  An 
evaluation of noncompensable was assigned.

A review of the veteran's service medical records shows his 
enlistment examination was negative for pes planus.  He was 
seen in March 1978 for a left foot injury involving the arch 
area.  In 1979 he was seen for mild pes planus with 
metatarsalgia.  No subsequent chronic problems were shown in 
service relating to pes planus or metatarsalgia.  On 
retirement examination he denied foot problems and there were 
no objective findings.

A review of the pertinent post service medical records shows 
the veteran underwent VA examination in August 1993.  He 
reported a history of pain in the feet.  On examination he 
was noted to walk without a limp.  There was bilateral pes 
planus present but without evidence of pain or deformity of 
the metatarsals.  X-ray examination showed first metatarsals 
spurring and evidence of old right fifth proximal phalanx 
injury.

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that his arch is very 
tender and that it radiates into the heel.  He reported that 
he experiences cramping.  He stated that he could stand on 
his feet for about fifteen minutes or less and that after 
four or five blocks of walking his feet get sore.  He stated 
that he must wear thick socks and soft shoes, but that he 
does not wear orthotics.

The report of a VA examination of the feet, conducted in 
April 2000, shows the veteran complaining of painful pes 
planus.  He reported that he had arch fatigue all the time, 
which worsened with increased activity.  He stated that the 
only periods of flare up occurred when he tried to increase 
his activity level.  Physical examination showed a rectus 
appearing foot type on non-weight bearing with normal 
appearance of the arch of the foot.  On weight bearing there 
was an obvious mid tarsal joint collapse with a valgus 
position of the calcaneus and no forefoot abduction on the 
rear foot.  Range of motion of the right and left ankles was 
5 degrees of dorsiflexion.  No pain was elicited on forced 
dorsiflexion.  Subtalar joint range of motion was equal and 
symmetric.  

The examiner was unable to elicit any specific areas of pain 
on examination.  Gait examination showed pronation syndrome 
with mid tarsal joint collapse consistent with pes planus.  
There were no callosities noted.  No skin or vascular changes 
were noted.  Achilles tendon alignment appeared to be normal, 
however 5 degrees dorsiflexion showed that he had a gastroc 
equinus.  His pes planus foot deformity was still flexible in 
nature and a normal arch was reproducible with realignment of 
the subtalar joint on weight bearing.  He had no hallus 
abductus valgus deformity.  The examiner reviewed the claims 
folder and noted that the veteran had only made a few visits 
complaining of excessive foot pain.  X-ray examination showed 
bilateral planus feet with no evidence of osteoarthritis, or 
hallus abductus valgus deformity.  Diagnosis was bilateral 
painful pes planus deformity.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated that his 
feet hurt if he doesn't wear the right kind of shoes and 
socks.  He reported difficulty standing on one foot.  He 
stated that he experienced aching in the soles of his feet.

Flatfoot with mild symptoms relieved by a built-up shoe or 
arch support is noncompensable.  Flatfoot with moderate 
symptoms, weight- bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Flatfoot with severe 
symptoms, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, with characteristic 
callosities, which is unilateral, warrants a 20 percent 
evaluation and which is bilateral, warrants a 30 percent 
evaluation.  Flatfoot with pronounced symptoms, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and which are not improved by 
orthopedic shoes or appliances warrant a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Upon a review of the evidence the Board concludes that the 
veteran's bilateral pes planus disability is manifested by 
moderate symptoms.  Although the examiner was unable to 
elicit specific areas of pain on manipulation, the veteran 
has presented credible testimony regarding pain on use of the 
feet.  The evidence of record will not support an evaluation 
in excess of 10 percent as there is no indication of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, or indication of swelling on use, with 
characteristic callosities.

6.  Entitlement to an increased, compensable, evaluation for 
allergic rhinitis.

Entitlement to service connection for allergic rhinitis was 
granted via a rating decision of April 1994.  An evaluation 
of noncompensable was assigned.

A review of the veteran's service medical records shows that 
he was treated for allergic rhinitis in 1984.  On retirement 
examination he reported a history of sinusitis.  Examination 
noted nasal congestion.

A review of the pertinent post service medical records shows 
the veteran underwent VA examination in August 1993.  He 
reported having postnasal drainage all the time, but also 
stated that it comes and goes.  He reported that he takes no 
medication.  He reported that he has to blow his nose and 
clear his throat frequently.  On examination there was no 
sign of rhinitis.  Nasal pharynx was clear.  There was no 
evidence of postnasal drainage.

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that his rhinitis 
comes and goes and that it is characterized by a runny nose 
and dripping.  He reported that it makes his throat feel dry 
and that his face feels stuffy.  He reported that he 
occasionally took Dimetapp.

The report of a VA examination, conducted in April 2000, 
shows the veteran complaining of nasal congestion for years, 
with problems nasal breathing.  Examination showed a nearly 
straight septum with a left posterosuperior septal deviation.  
There was bilateral inferior turbinate hypertrophy and dry 
crusting.  The condition was termed consistent with allergic 
rhinitis.  Records review did not show ongoing treatment for 
rhinitis.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated that he 
has been told that his nose was occluded.  He reported that 
he was always snorting and spitting, and that mornings were 
worse.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  See also VAOPGCPREC 3-2000 (May 30, 2000).

The RO considered the old regulations in the April 1994 
rating decision, and the September 1994 statement of the case 
provided notice of the old regulations to the veteran and his 
representative.  The RO then considered the new regulations 
in a July 2000 supplemental statement of the case, which also 
provided notice of the new regulations to the veteran and his 
representative.  Since the veteran and his representative 
have had an opportunity to submit evidence and argument 
related to both regulations, this Board decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a 10 percent disability rating was 
warranted for chronic atrophic rhinitis with definite atrophy 
of the intranasal structure and moderate secretion.  A 30 
percent disability rating was warranted for chronic atrophic 
rhinitis with moderate crusting and ozena and atrophic 
changes.  A 50 percent disability rating was warranted for 
chronic atrophic rhinitis with massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).

The modified rating schedule eliminated Diagnostic Code 6501, 
and a new diagnostic code was added for allergic or vasomotor 
rhinitis.  A 10 percent disability rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2000).

The Board concludes that the veteran's disability does not 
warrant a compensable evaluation under either the old or the 
new rating criteria.  Outpatient treatment records do not 
show continued treatment for allergic rhinitis.  The evidence 
of record does not show a greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  The most recent examination found only bilateral 
turbinate hypertrophy and dry crusting.  Likewise, the 
evidence does not show definite atrophy of the intranasal 
structure and moderate secretion, such as would warrant a 
compensable evaluation under the old criteria.


7.  Entitlement to an increased, compensable, evaluation for 
irritable bowel syndrome.

Entitlement to service connection for irritable bowel 
syndrome was granted via a rating decision of April 1994.  An 
evaluation of noncompensable was assigned.

A review of the veteran's service medical records indicates 
that he was treated for occasional diarrhea diagnosed as 
viral syndrome or gastroenteritis.  On retirement examination 
in September 1992 and again in October 1992 the veteran 
reported a history of alternating diarrhea and constipation 
which was a continual problem.  No specific diagnosis was 
made.

A review of the pertinent post service medical records shows 
the veteran underwent VA examination in August 1993.  He 
reported a history of abdominal pain, swelling, gas and foul 
smelling diarrhea recurring frequently over the past ten 
years.  Examination of the abdomen was negative for any 
abnormality.  The examiner diagnosed irritable bowel syndrome 
by history.  

The veteran presented testimony at a personal hearing, 
conducted in February 1995.  He stated that he has 
alternating bouts of foul smelling diarrhea and constipation.  
He stated on occasions that he has soiled his clothing.  He 
stated that he had instances of explosive gas that caused 
cramping.  He reported that he is unable to eat spicy foods.  
He stated that he has two or three episodes of these symptoms 
per month and that they last from three to five days.

The report of a VA examination, conducted in April 2000, 
shows the veteran reporting intermittent abnormal bowel 
movements with stomach cramping and occasional fecal 
incontinence.  He reported these episodes last two to three 
days.  His weight was stable but he reported decreased 
appetite.  He denied any dysphagia, but stated he has 
difficulty clearing his throat and occasional heartburn and 
regurgitation with no belching.  He reported using medication 
for occasional epigastric discomfort of a dyspeptic nature.  
Examination found a slightly protuberant abdomen, but no 
tenderness.  Bowel sounds were present.  There were no 
hernias.  A flexible sigmoidoscopy of May 2000 was normal, 
with no evidence of structural abnormalities.  The examiner 
did not believe the veteran needed specific medical therapy 
for his condition and judged it to be a benign condition that 
only slightly compromised his quality of life.  He was 
advised to use medication on an as needed basis to control 
diarrhea.

The veteran provided testimony before the undersigned at his 
personal hearing, conducted in June 2001.  He stated that he 
tries to stay close to a bathroom and that he has had 
instances where he has soiled his clothing.  He reported 
painful stomach cramps.

The veteran's service-connected irritable bowel syndrome is 
currently rated as noncompensably disabling under the general 
rating formula for irritable colon syndrome.  Under the 
Rating Schedule, a noncompensable rating is warranted for 
mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent disability evaluation is warranted 
where the condition is manifested by frequent episodes of 
bowel disturbance with abdominal distress.  Severe irritable 
colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress warrants a 30 percent rating.  38 C.F.R. § 
4.114, Diagnostic Code 7319.

A review of the evidence shows that on the most recent 
examination the examining physician commented that this is a 
benign condition that compromises slightly the veteran's 
quality of life.  The veteran's testimony shows symptoms that 
occur monthly but which only last a few days, however, he 
described painful and embarrassing symptoms.  The Board 
concludes that the veteran's testimony is credible, and that 
although there has been no objective findings of structural 
abnormalities, his symptoms warrant the assignment of a 
compensable evaluation of 10 percent.  Although the veteran 
has made some complaints regarding alternating diarrhea and 
constipation, the Board finds that these complaints do not 
warrant the assignment of a 30 percent evaluation as they are 
not as severe as the symptoms contemplated for severe 
irritable bowel syndrome.


ORDER

Entitlement to an increased evaluation for lumbosacral 
degenerative disc disease, in excess of 20 percent, is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder for the period from February 1, 1993 to 
November 6, 1996 is denied.

Entitlement to a 50 percent evaluation for bipolar disorder 
is granted for the period from November 7, 1996.

Entitlement to a 10 percent evaluation for a right shoulder 
disability is granted effective February 1, 1993.

Entitlement to a 10 percent evaluation for a left shoulder 
disability is granted effective February 1, 1993.

Entitlement to a 10 percent evaluation for right knee 
retropatellar pain syndrome is granted effective February 1, 
1993.

Entitlement to a 10 percent evaluation for left knee 
retropatellar pain syndrome is granted effective February 1, 
1993.

Entitlement to a 10 percent evaluation for bilateral pes 
planus is granted effective February 1, 1993.

Entitlement to a compensable, evaluation for allergic 
rhinitis is denied.

Entitlement to a 10 percent evaluation for irritable bowel 
syndrome is granted effective February 1, 1993.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

